Citation Nr: 0726141	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-25 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	J. Todd Benson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from January 1967 to January 
1970, from June 1970 to March 1974, and from June 1974 to 
June 1976.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which increased the evaluation for the veteran's service-
connected low back strain to 10 percent, and also found that 
no new and material evidence had been submitted to reopen a 
previously denied claim for service connection for PTSD.  A 
February 1997 Supplemental Statement of the Case (SSOC) 
readjudicated the claim for an increased evaluation for the 
low back strain, granting another increase, to 20 percent.  
In June 2000, the RO issued a decision which awarded service 
connection for PTSD, assigning it a 70 percent disability 
evaluation effective March 22, 1996.  The RO also granted a 
total (100%) rating based on individual unemployability, 
effective from March 22, 1996. 

In February 2006, the veteran testified before the 
undersigned Veteran Law Judge at a personal hearing conducted 
in Washington, DC.  In April 2006, the Board issued a 
decision which denied entitlement to an earlier effective 
date for service connection for PTSD and which remanded the 
issue of entitlement to an increased evaluation for the low 
back strain for additional evidentiary development.  The case 
is again before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's low back strain is manifested by complaints 
of low back pain and limitation of motion.  

2.  There are no neurologic deficits involving the sciatic 
nerve; muscle strength is normal, and there is no atrophy or 
muscle spasm.

3.  Treatment by bed rest has not been prescribed by a 
physician.   


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation 
greater than 20 percent for the low back strain with 
degenerative disc changes have not been met under the 
criteria in effect prior to September 23, 2002.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.321, Part 4, including §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Code (DC) 5292, 5295 
(2002).

2.  The schedular criteria for a disability evaluation 
greater than 20 percent for the low back strain with 
degenerative disc changes have not been met under the 
criteria in effect from September 23, 2002.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.321, Part 4, including §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, DC 5292, 5295 (2003).

3.  The schedular criteria for a disability evaluation 
greater than 20 percent for the low back strain with 
degenerative disc changes have not been met under the 
criteria in effect from September 26, 2003.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.321, Part 4, including §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, DCs 5253 to 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In April 2001, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The April 2001 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the April 2001 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an June 2004 SOC and April 2005 and April 2007 SSOCs each 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual background

The pertinent evidence of record includes a VA examination 
conducted in May 1996.  The veteran stated that he regularly 
experienced low back discomfort.  The physical evaluation 
found that, when he was standing, there was no cervical 
lordosis or thoracic kyphosis, and there was intact lumbar 
lordosis with no accentuation or flattening.  There was 
nontender palpation with no paravertebral muscle tenderness 
or spasms.  Forward flexion was slightly decreased to 85 
degrees, with exaggerated two phase recovery.  Extension was 
to 30 degrees with mild discomfort.  He was unable to touch 
his fibular heads on lateral bending.  Rotation was to 30 
degrees.  He walked without a limp and his heel and toe 
walking was intact.  The neurological examination was normal.  
An X-ray showed normal disc spaces and alignment.  The 
assessment was low back pain consistent with lumbosacral 
strain.

A November 1996 chiropractor's report noted the veteran's 
complaints of low back pain, particularly on the left side, 
with bilateral leg pain.  He said that he was getting 
progressively worse.  The examination noted that he had 
severely restricted global range of motion with moderate to 
severe pain on motion.  An X-ray showed lumbar subluxation 
complex with compensatory thoracic subluxation complex.  

During an April to May 1997 VA hospitalization, the veteran 
had mild tenderness over the T12 to L1 spinous processes and 
paravertebrally.  The sciatic notch was negative bilaterally.  
Forward flexion was to about 70 degrees.  The diagnosis was 
history of chronic low back pain.

The veteran submitted VA outpatient treatment records 
developed between 1998 and 2000.  These reflected his 
continuing treatment for complaints of low back pain.  On 
January 5, 2000, the veteran expressed his belief that there 
was a surgical procedure that would alleviate his symptoms.  
The doctor said that this was unlikely, given the nature of 
chronic low back pain, the etiology of strains, the lack of 
vertebral body or facet joint abnormalities on previous X-
rays, and the lack of localizing neurologic signs.  A 
February 2000 X-ray found that his disc spaces were normal 
and there was no evidence of spondylolisthesis or 
spondylosis.  

VA re-examined the veteran in February 2005.  He said that he 
had back pain in the lumbar and inferior third of the 
posterior thoracic area.  He indicated that the pain would 
just about paralyze him twice a month and that the pain would 
radiate across the lumbar region to the flanks.  He denied 
any paresthesias.  He noted that he could not bend or lift; 
he also had pain on ascending stairs.  He had not been 
prescribed any bedrest over the past year.  The objective 
examination found that her gait was normal, and his reflexes 
and straight leg raises were negative.  He had ballottement 
pain from T9 to the inferior lumbar spine.  Paraspinal muscle 
palpation caused pain to the superior thoracic spinal region 
and over the inferior lumbar region.  Forward flexion was to 
72 degrees; extension was to 40 degrees; lateral flexion was 
to 22 degrees on the right and to 31 degrees on the left with 
pain elicited at the end of range of motion; and rotation was 
to 80 degrees on the right and to 85 degrees on the left.  
The impression was low back strain.

The veteran was again examined by VA in February 2007.  He 
had not been hospitalized for his back disorder.  He had no 
bladder or bowel complaints and there was no numbness, 
paresthesia, or leg or foot weakness.  He stated that he had 
fatigue, decreased motion, stiffness, weakness, spasms, and 
pain.  There was no kyphosis, lordosis, or scoliosis.  He 
denied any neurological signs and there was no indication of 
ankylosis.  Range of motion studies noted forward flexion to 
90 degrees; extension to 30 degrees; bilateral lateral 
flexion to 30 degrees; and bilateral rotation to 30 degrees.  
Repetitive movement caused pain but no additional loss of 
motion.  The Laseque's sign was negative, there was no 
evidence of any vertebral fractures and straight leg raises 
were to 50 degrees on the left and to 60 degrees on the 
right.  The objective clinical examination noted pain on 
motion, as was evidenced by facial grimacing and clenching of 
the fists and teeth.  He had increased pain, weakness, 
fatigue, and lack of endurance after repetitive movement.  
There was no increase in incoordination on repetitive use.  
He also had no more loss of motion with use.  He had not been 
bedridden by his back disorder.  His deep tendon reflexes 
were negative and his motor strength was normal.  An MRI 
showed a slight disc bulge at L5-S1 and post facet 
arthropathy, more prominent at L5-S1.  He was noted to be 
disabled and unemployed by his service-connected post 
traumatic stress disorder (PTSD).

III.  Applicable laws and regulations and analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition. See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6. 

The veteran's service-connected chronic low back strain with 
degenerative disc disease was rated 20 percent disabling 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5295 (2002 & 2003).

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule that addresses spine disease, 
including intervertebral disc syndrome, Diagnostic Code 5293.  
See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, DC 5293 (2003)).  These changes became 
effective on September 23, 2002.  See also 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  These changes became 
effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria but, should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The Board notes that the veteran was provided notice of the 
revised regulations in the April 2005 SSOC described above.  
Thus, the Board finds that we may proceed with a decision on 
the merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Under the old DC 5293, effective prior to September 23, 2002, 
a 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Id.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Id.  In the 
instant case, this regulation is not applicable since there 
is no indication in the record that the veteran has any 
intervertebral disc syndrome.

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 20 percent.  However, the veteran has never 
been diagnosed with fracture of his vertebra, nor does the 
medical evidence show he has ankylosis of any portion of his 
spine.  Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2002) 
are not for application.

38 C.F.R. § 4.71a, DC 5292 awards a 10 percent disability 
rating for slight limitation of motion of the lumbar spine, 
20 percent disability for moderate limitation of motion, and 
40 percent disability for severe limitation of motion of the 
lumbar spine.  The veteran has demonstrated severe limitation 
of motion of the spine, which is contemplated in the 40 
percent rating assigned under DC 5293 and is compensated 
accordingly.

Finally, under 38 C.F.R. § 4.71a, DC 5295 (2002), a 
lumbosacral strain is rated as 20 percent disabling with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position and is rated 
40 percent disabling when severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  In this case, 
there is no indication that the veteran has displayed any of 
the symptoms needed to warrant a 40 percent evaluation.  

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  Under 38 C.F.R. § 
4.71a, DC 5293 (2003), intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
previous 12 months warrant a 20 percent evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent evaluation. Id.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation.  Id.

In addition, the rating provisions contained these notes:

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.

Under DC 5293 (2003), the veteran's disability also does not 
warrant an increase to 40 percent.  There is no objective 
indication that the veteran has been prescribed bedrest by a 
physician for the treatment of his back disorder.

Consideration must also be given to rating the orthopedic and 
neurologic manifestations and combining them under 38 C.F.R. 
§ 4.25.  As noted above, neither DC 5292 nor DC 5295 would 
afford the veteran a rating higher than 20 percent based upon 
orthopedic manifestations.  DCs 5285-5289 also do not apply, 
as explained above.

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for rating intervertebral disc syndrome were 
renumbered and are now located at 38 C.F.R. § 4.71a, DD 5243 
(2006).  The specific criteria, however, were not amended 
from those of 2002, except for the alternate criteria for 
rating the disability under the General Rating Formula  for 
the spine.  The criteria for the General Rating Formula for 
Diseases and Injuries of the Spine (DCs 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation. The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Here, the Board first finds that an increased rating based on 
incapacitating episodes is not warranted.  Those criteria are 
the same as the criteria based on incapacitating episodes 
provided in the September 2002 changes to the schedular 
criteria, and, as noted above, he has not had bed rest 
prescribed by a physician.   

There is no evidence that the veteran has forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  As a 
consequence, a 40 percent evaluation is not justified.  

Finally, the Board notes that we have considered the 
veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to the veteran's disability.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected low back disability are contemplated in the 20 
percent rating assigned by the Board.  There is no indication 
that pain, due to disability of the spine, has caused 
functional loss greater than that contemplated by the 20 
percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

There is no indication that the veteran has been hospitalized 
for the treatment of his low back.  There is also no 
indication that he has marked interference with employment 
caused by his low back strain; rather, the evidence indicates 
that he is disabled and unemployed by his PTSD.  Therefore, 
the Board finds no exceptional circumstances in this case 
that would warrant referral for consideration of an 
extraschedular evaluation.


ORDER

Entitlement to an increased evaluation for low back strain 
with degenerative disc changes, evaluated as 20 percent 
disabling, based upon the criteria in effect prior to 
September 23, 2002, is denied.

Entitlement to an increased evaluation for low back strain 
with degenerative disc changes, evaluated as 20 percent 
disabling, based upon the criteria in effect on and after 
September 23, 2002, and September 26, 2003, is denied. 



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


